Name: Commission Regulation (EEC) No 2920/82 of 29 October 1982 fixing the corrective amount in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 82 Official Journal of the European Communities No L 304/59 COMMISSION REGULATION (EEC) No 2920/82 of 29 October 1982 fixing the corrective amount in the olive oil sector Member States and between Greece and third coun ­ tries ; Whereas for the 1982/83 marketing year application of the abovementioned provision leads to the fixing of the corrective amount at the level indicated below, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2919/82 (2) introduced a corrective amount applicable to trade in olive oil between Greece and the other For the 1982/83 marketing year the corrective amount referred to in Regulation (EEC) No 2919/82 in the olive oil sector shall be as specified in the Annex . Article 2 This Regulation shall enter into force on 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 8 . ( 2) See page 57 of this Official Journal . No L 304/60 Official Journal of the European Communities 30 . 10 . 82 ANNEX (ECU/100 kg) Description Corrective amount to be charged by Greece on imports from the other Member States and Corrective amount to be added in Greece granted by Greece on exports to the other Member States to thelevy to the refund Olive oil put up in iirtmediate packing of a net capacity of five litres or less 15.07 A I a) i 15.07 A II a) &gt; 47-34 47-34 47-34 15.07 A II b) &gt;